Judgment unanimously affirmed. Memorandum: We have reviewed all of the issues raised by defendant’s appellate counsel and by defendant pro se and we find that none has merit. We note specifically that there is no merit to defendant’s claim that he has been denied effective assistance of appellate counsel. We thus deny his application for withdrawal of the brief filed by assigned counsel and for the assignment of new appellate counsel. (Appeal from judgment of County Court, Niagara County, Hannigan, J. — criminal sale of controlled substance, third degree.) Present — Dillon, P. J., Doerr, Green, Pine and Balio, JJ.